Citation Nr: 1100245	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression, claimed as 
secondary to the service-connected low back disability.

2.  Entitlement to a rating in excess of 40 percent for 
posttraumatic neuralgia of the lumbosacral spine with pain and 
numbness radiating to the lower extremities.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nicholas Timperio, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to October 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a March 2010 
hearing.  

The  issue of entitlement to service connection for 
depression has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
This issue is addressed below.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required on his part.  


REMAND

The Veteran is claiming entitlement to an increased rating for 
his service-connected low back disability.  At the time of the 
March 2010 hearing, an inquiry was made by the Veteran's 
representative into whether his back disability had gotten worse.  
The Veteran replied in the affirmative.  The last VA examination 
of the Veteran's back for compensation and pension purposes was 
conducted in August 2006.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).


The Veteran is also claiming entitlement to TDIU.  At the time of 
the March 2010 Board hearing, he raised a claim of entitlement to 
service connection for depression secondary to his service-
connected back disability.  The TDIU claim is inextricably 
intertwined with the claim for service connection for the 
psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  The Veteran was informed at the 
time of the March 2010 hearing that his TDIU claim would have be 
remanded in order to allow the RO to adjudicate the service 
connection claim.  A remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his low back disability since 
2006.  After securing any necessary 
releases, obtain those records identified 
by the Veteran.  Regardless of the 
Veteran's response, obtain all outstanding 
VA medical records.  

2.  Schedule the Veteran for a VA 
examination of the spine to address the 
current severity of his lumbar spine 
disability.  The claims file should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported.  The 
examination of the lumbar spine should 
include range of motion studies.  With 
regard to range of motion testing, the 
examiner should report at what point (if 
any, in degrees) pain is elicited as well 
as whether there is any other functional 
loss due to weakened movement, excess 
fatigability or incoordination.  If the 
Veteran describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  The examiner should 
report any specific information as to the 
frequency and duration of any 
incapacitating episodes.  The examiner must 
provide a description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity) due to the service-connected 
low back disability.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to his low back 
disability.  The examiner should also 
specifically state if ankylosis and muscle 
spasm are present.  

3.  After completion of the above and any 
other development deemed necessary, review 
the expanded record, and readjudicate the 
issues on appeal and the issue of 
entitlement to service connection for 
depression, claimed as secondary to the 
service-connected low back disability.  The 
Veteran should be provided notice of the 
secondary service claim, along with his 
appellate rights.  If any claim on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

